TEXACO INC., Defendant Below, Appellant,
v.
CONNIE L. GATES, Individually and as Administratrix of the Estate of GORDON EDWARD GATES, Plaintiff Below, Appellee.
No. 192, 2008.
Supreme Court of Delaware.
Submitted: October 22, 2008.
Decided: October 23, 2008.
Before BERGER, JACOBS and RIDGELY, Justices.

ORDER
Carolyn Berger, Justice
This 23rd day of October 2008, the Court, having considered this matter on the briefs and argument of the parties, and having concluded that the same should be affirmed on the basis of and for the reasons assigned by the Superior Court in its opinion of March 20, 2008;
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.